Per Curiam:
This was an appeal from the refusal of the court below to set ¡aside the appraisement of certain real estate, claimed by and set apart to the widow of the decedent under the act of assembly. Were there nothing in the case but the appraisement of April 8, 1889, we might be disposed to reverse the case upon the ground of the delay of the widow in asserting her claim to the exemption, under the authority of Vandevort’s App., 43 Pa. 462; Burk v. Gleason, 46 Pa. 297, and other cases. It appears, however, that a claim had been made by her within less than *439three months of the death of her husband. This appraisement was what was called the “ stray paper ” in the paper-book of the appellants and upon the argument at bar. It was urged that it came within the ruling in Kerns’ App., 120 Pa. 523, where it was said that a paper, showing the election of the widow, which did not appear upon the record hut had been retained in her possession, was a mere private paper and no notice of her election. But, in this ease, the paper was in the register’s office. It had not been marked filed, but there was evidence that the appraisement had been made at the time it bears date, and had been regularly filed. The omission to so mark it was the blunder of some one, certainly not of the widow; and she ought not to suffer for such mistake. Under the circumstances, the court below would have been justified in ordering the paper to be filed nunc pro tunc. As, however, the widow proceeded to have another appraisement, we are unable to see any good reason why she should be prejudiced by the seeming delay, especially as no one appears to have sustained any real injury thereby. The appellant did not incur any expenses by reason of it, and the allegation that, in the meantime, the personal property had been lost or consumed, is without merit. There appears to have been no personal estate worth speaking of; and, if the administrator did not take charge of what little there was, it was liis neglect, not that of the widow. With the exception of a bed and a sewing-machine, the latter of which the testimony-shows belonged to the widow, the furniture was not worth the trouble of loading into a wagon and hauling away; at least, so the administrator testified, and if he is mistaken in this, it does not affect the widow’s right to exemption, in the absence of any allegation of fraud on her part.
The decree is affirmed, and the appeal dismissed at the costs of the appellant.